DETAILED ACTION
This Office Action is in response to Application 16/318,487 filed on January 17, 2019. 
Claims 1 -10 & 14 – 23 are being considered on the merits. 
Claims 11 – 13 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2019 was filed after the mailing
date of the Application 16/318,487 on August 16, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on January 17, 2019
have been received.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on January 17, 2019 has been filed in the Application 16/318,487 filed on January 17, 2019.



Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(1) because they do not include reference signs.  For example, no component in Fig. 1 is designated with a reference sign (page 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because it does not include reference signs for the drawings. For example, the disclosure’s description of Fig. 1 does not provide reference signs for the components depicted in Fig. 1 (pages 7-8).  Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1 – 10 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recite a distribution network risk identification method. Under the broadest reasonable interpretation, the each limitation of the distribution network risk identification method is a process that covers the performance of the limitation in the mind. More specifically, the claim 1 recite acquiring ..., analyzing ..., calculating ..., analyzing …, determining …, analyzing …, assessing …, and issuing ... which are excising mental processes. Accordingly, the claim 1 recites an abstract idea.
This judicial exception is not integrated into a practical application because additional elements in these claims merely further limit the scope of the abstract idea. For example, an additional element “multi-source information data for risk identification” merely further limit the scope of the abstract idea of “acquiring.” By way of another example, the additional element “a risk identification index on the basis of the risk characteristic” merely further limits the scope of the abstract idea of “calculating.” Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the practicing of the abstract idea and, thus, the claims are directed to an abstract idea. 
The claim 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited acquiring ..., analyzing ..., calculating ..., analyzing …, determining …, analyzing …, assessing …, and issuing ... that are mere instructions to apply a judicial exception and, therefore, the additional elements cannot provide an inventive concept. The recited distribution network risk identification method is recited at a high level of generality and are recited as 
Claims 2 - 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claims 2 - 10 inherit the abstract ideas from claim 1. Claim 2 is representative of claims 3 – 10. Claim 2 includes the additional element “data of a real-time power grid operation monitoring system, dynamic data and static data of an equipment Production Management System (PMS) and external environmental information data” that further detail the inherited abstract idea “acquiring multi-source information data.” Merely further detailing an abstract idea is no more than re‐reciting the abstract idea because the further detailed abstract idea still remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claim 2 (as well as claims 3 -10) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 14-16, 18 - 23 are rejected as being unpatentable over Oppenheim (US Pub. 2016/0294800) in view of Tewari (US Pub. 2015/0120912), and in further view of Huang (US Pub. 20100/241608).  

Oppenheim: Abstract), comprising:
 acquiring multi-source information data for risk identification (Oppenheim: para [0085], of operational status data [i.e., multi-source information data] from the aggregated computing infrastructure . . . Operational status data, also referred to herein as telemetry data, may include any data describing a status of a component operating within a computing infrastructure . . . Examples of operational status data may include system faults, alerts, or messages from any hardware or software . . . . Operational status data may indicate hardware issues such as hardware faults, failures, or outages . . . operating system logs, event logs, application logs, or service logs. Additional operational status data may include usage data, configuration data, load data, performance metrics; para [0102], Additional examples of telemetry data may include any environment data and other factors associated with the aggregated computing infrastructure 420 , such as the geographic locations of data centers, network providers and power source/ power grid [i.e., distribution network]; para [0030]); 
analyzing and processing the multi-source information data to obtain a risk characteristic (Oppenheim: para [0091], identify and retrieve rules from an operational risk rule data store 415 b, and then to retrieve the corresponding operational status data [i.e., multi-source information data] for the computing infrastructure 420 from the telemetry database 415 . . . When the rules engine 413 determines that the criteria of an operational risk rule are satisfied for a specific computing infrastructure 420 , the rules engine 413 may generate  and store [i.e., analyzing and processing]  an operational risk issue [i.e., risk characteristics] and/or may calculate an operational risk value based on the satisfaction of the rule); 
calculating a risk identification index on the basis of the risk characteristic (Oppenheim: para  [0113], determining and/or storing operational risk issues [i.e., risk characteristics] in step 607 may include calculating a risk issue score, for instance, by multiplying the probability and severity values for a risk rule whose criteria have been satisfied. Risk issue scores may be aggregated or summed to determine operational risk index scores [i.e., risk identification index] for individual systems; para [0114]), and
 determining a state of a power grid according to the risk identification index (Oppenheim: para [0120], an operational risk analysis report 900 b is shown including the current operational risk index (ORI) value [i.e., state] for each system in an example aggregated computing infrastructure 510 [i.e., power grid], as well as a breakdown of all operational risk issues from each system into critical issues, high priority issues, medium priority issues, and low priority issues. In this example, the calculated ORI value and each priority category in each system may be broken down and reviewed in detail by selecting the priority category for a system . . . report interfaces . . . to review each individual operational risk issue reflected in the report, including reviewing the operational risk rule, the telemetry data files, the rule description and remedial information/recommendations, and the like);
analyzing a temporal and spatial variation rule (Oppenheim: para [0111], certain criteria for operational risk rules [i.e., spatial rule] . . . may correspond to other external data sources . . . such data . . . as the geographic location [i.e., spatial]; para [0112],  The operational risk issues stored in data store . . . may include data indicating that a specific aggregated computing infrastructure 420 has satisfied the criteria of a specific operational risk rule, as well as additional data such as the time and date of the telemetry data; [Explanation: The following limitation elements are not explicitly disclosed by Oppenheim: “variation rule”  and  “temporal”  aspect of the “variation rule.”  These limitation elements shall be addressed by Tewari. See analysis above for limitation elements explicitly taught by Oppenheim]) and
 variation trend of the risk characteristic; (Oppenheim: para [0059], may be configured to collect usage statistics [ i.e., trend] for the services;  [Explanation: The following limitation elements “variation trend” and “trend of the risk characteristic” are not explicitly disclosed by Oppenheim. These limitation elements shall be addressed by Huang. See analysis above for limitation elements explicitly taught by Oppenheim]);
determining a location and cause of occurrence of a risk according to the temporal and spatial variation rule and variation trend of the risk characteristic (Oppenheim: para [0021], A report generation engine may perform the operational risk analyses and generate operational risk reports . . .  Such operational risk reports may include various combinations of operational risk issue data, operational risk rule data [i.e., location], and/or telemetry data corresponding to hardware and software systems within a computing infrastructure. Operational risk analyses and reports may include descriptions of current operational risk issues, aggregations and prioritizations of risk issues for various systems . . . remedial information and recommendations [i.e., cause of occurrence] relating to the operational risk issues; : para [0111], certain criteria for operational risk rules  . . . may correspond to other external data sources . . . such data . . . as the geographic location [i.e., location]; [Explanation: The following limitation elements are not explicitly disclosed by Oppenheim: “variation rule”  and  “temporal”  aspect of the “variation rule,” and  “variation trend” and “trend of the risk characteristic”. These limitation elements shall be addressed by Tewari & Huang. See analysis above for limitation elements explicitly taught by Oppenheim]); 
analyzing a severity of the risk by adopting an analogue simulation manner (Oppenheim: para [0106], shown including five example operational risk rules that may applicable to certain aggregated computing infrastructures. Each rule in this example includes a list of criteria, corresponding probability (0 to 1) and severity (0.0 to 10.0) values, and a description of the operational risk and remedial information associated with the rule. As discussed above, if a rule's criteria are satisfied by the current operational status of a computing infrastructure 420, then the probability and severity values may be used to prioritize the system risk associated with the rule. The description and remedial information associated may further describe the rule conditions, the origination of the rule, and what actions may be performed within the computing infrastructure to address the system risk; para [0021], risk analyses and generate operational risk reports to be transmitted for transmission to client devices. Such operational risk reports . . . calculations [i.e., analysis] of severity and probability, and remedial information and recommendations relating to the operational risk issues; [Explanation: The following limitation is not explicitly disclosed by Oppenheim: “analyzing a severity of the risk by adopting an analogue simulation manner.” This limitation shall be addressed by Huang. See analysis above for limitation elements explicitly taught by Oppenheim]); and
assessing the severity of the risk (Oppenheim: paras [0106] & para [0021]), and 
issuing risk early warning information on the basis of an assessment result (Oppenheim: para [0114] Notifications [i.e., risk early warning information] associated with operational risk issue also may be determined . . . Such notifications may define a set of  . . .  to be notified whenever a risk issue is created within the data store (e.g., upon determining that the criteria of a risk rule has been satisfied [i.e., assessment result]),
but, Oppenheim does not explicitly disclose a distribution network risk identification method, comprising:
analyzing a temporal and spatial variation rule and  variation trend of the risk characteristic;
determining a location and cause of occurrence of a risk according to the temporal and spatial variation rule and variation trend of the risk characteristic; and 
analyzing a severity of the risk by adopting an analogue simulation manner. 

However, Tewari teaches a distribution network risk identification method (Tewari: Abstract), comprising:
Tewari: para [0041], rule generation module 122 may generate the at least one rule to monitor a threshold violation at a specific time instance [i.e., temporal]. For example, the rule generation module 122 may generate a rule [i.e., temporal and spatial variation rule] that a delta value of a data stream should not exhibit a deviation of more than 10%. In such an example, as soon as the delta value of the data stream undergoes a variation of more than 10%, the rule is considered to be violated. In one implementation, a rule may be considered to be violated, when a condition set by the rule is satisfied or met; para [0042]; para [0017], the system may utilize retrieval metadata for retrieving data pertaining to the environment from the at least one data source. The retrieval metadata may facilitate in identifying a location [i.e., spatial] in the at least one data source) and 
 variation trend of the risk characteristic (Tewari: para [0040], the rule generation module 122 may identify at least one relationship between the at least data trend and previously generated rules. Such an identification may assist in determining an effect of a violation of a rule on different data trends [i.e., variation trend]; Explanation: The following limitation is not explicitly disclosed by Tewari: “variation trend of the risk characteristic.” This limitation shall be addressed by Huang. See analysis above for limitation elements explicitly taught by Tewari]);

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oppenheim to incorporate the teachings of Tewari for analyzing a temporal and spatial variation rule and variation trend of the risk characteristic. The one of ordinary skill in the art would have been motivated to do so in order to generate an environment specific rule that take into account the variations in temporal and spatial data with respect to a historical/variation trend that the rule defines, thereby effectively tracking said variations and increasing Tewari: paras [0008] - [0010]).

But, modified Oppenheim does not explicitly disclose a distribution network risk identification method, comprising:

analyzing a temporal and spatial variation rule and   variation trend of the risk characteristic;
determining a location and cause of occurrence of a risk according to the temporal and spatial variation rule and variation trend of the risk characteristic;  and 
analyzing a severity of the risk by adopting an analogue simulation manner. 

However, Huang teaches a distribution network risk identification method (Huang: Abstract), comprising:
analyzing a temporal and spatial variation rule and  variation trend of the risk characteristic (Huang: Fig. 6;  FIG. 6 is a plot [i.e., variation trend ] of system . . .  predicted and actual system risk levels [i.e., risk characteristic]  based on the visualization in FIG. 5; para [0046], the visual trend analysis . . . can provide a level of granularity to the risk assessment that allows operators to identify evolving patterns and potential violations that may not show up on a network-wide scale. For example, the dashed line in FIG. 6 is the predicted system risk level. Each predicted point is based on three consecutive historical risk levels. It can be seen that the prediction is reasonably close to the actual system risk level (solid line) . . . further shows the trends for the five most critical regions in the power grid, corresponding to the same system conditions in FIG. 6. The regional risk trends are generally more radical than the system trend; [Explanation: The following limitation element is not explicitly disclosed by Huang “temporal and spatial variation rule” This limitation element is addressed by Tewari. See analysis above for limitation elements explicitly taught by Huang]);
determining a location and cause of occurrence of a risk according to the temporal and spatial variation rule and variation trend of the risk characteristic  (Huang: Fig. 5;  para [0016], FIG. 5 is a color contoured map displaying a visualization of actual data  [i.e., location and cause of occurrence of risk] for a western U.S. power grid; para [0037], the final visual representation uses an application framework for large semantic graphs that provides an interface for navigating and zooming over the map of the power grid . . . An example of the color contoured map is shown in FIG. 5. This example uses actual model and data of the western U.S. power grid. 200 contingencies are analyzed, and 200 sets of risk levels [i.e., risk characteristic] are overlaid on the single map to visualize the collective impact of the contingencies on the system security. A red color can indicate vulnerable portions [i.e., location and cause of occurrence of risk] of the power grid and brings attention to network operators; [Explanation: The following limitation element is not explicitly disclosed by Huang “temporal and spatial variation rule” This limitation element is addressed by Tewari. See analysis above for limitation elements explicitly taught by Huang]),
analyzing a severity of the risk by adopting an analogue simulation manner (Huang: para [0031], convert [i.e., analyze] the contingency data [i.e., severity] into quantitative risk levels, which indicate severity; para [0027], embodiments of the present invention include additional statistical and
analytical tools 104 to analyze the data and extract useful and necessary information for network
operators. The additional tools are based on visualizations 105 of the contingency scenario data [i.e. analogue simulation manner] and provide historical and predictive trending analysis 106 derived from such visualizations; para [0024], Various state estimation algorithms and models [i.e., analogue simulation manner] exist and are suitable for implementation . . . The output of the state estimator drives other operation functions including contingency analysis 103. Contingency Analysis generates "what-if" conditions and scenarios in anticipation of potential network failures [i.e., analogue simulation manner]. Contingency Analysis can identify operation violations in contingency scenarios if one or more elements in the network fail). 


It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Oppenheim to incorporate the teachings of Huang for:  analyzing variation trend of the risk characteristic, determining a location and cause of occurrence of a risk according to variation trend of the risk characteristic; and analyzing a severity of the risk by adopting an analogue simulation manner. The one of ordinary skill in the art would have been motivated to do so in order to more effectively process large amounts and complex risk data with risk variations from complex power grid networks, thereby transforming such risk data and risk variations into actionable information that may be used to simulate risks and visualized simulation for human operators (Huang: para [0002]).

Regarding claim 2, modified Oppenheim teaches the distribution network risk identification method according to claim 1, and Oppenheim also teaches a method, wherein acquiring the multi-source information data for risk identification comprises: acquiring at least one of: 
data of a real-time power grid operation monitoring system, dynamic data and static data of an equipment Production Management System (PMS) and external environmental information data (Oppenheim: paras [0085] & [0102]; [0077], communications subsystem 324 may also be configured to receive data in the form of continuous data streams, which may include event streams 328 of real-time events and/or event updates 330, that may be continuous or unbounded in nature with no explicit end. Examples of applications that generate continuous data may include, for example, sensor data applications, financial tickers, network performance measuring).

Regarding claim 4, modified Oppenheim teaches the distribution network risk identification method according to claim 1, and Huang also teaches a method, wherein calculating the risk identification index on the basis of the risk characteristic comprises: 
selecting a risk identification model and an analysis method from a risk identification model base and an analysis method base according to the risk characteristic, and calculating the risk identification index on the basis of the selected risk identification model and analysis method (Huang: para [0031]); and 
the risk identification index comprises at least one of the following index parameters: power quality, an overload, overheat, a low voltage, insulating resistance and a leakage current (Huang: para [0029], contingency violations can refer to situations in which operation parameters (e.g., power on a line or voltage at a substation) exceed their limits according to predefined thresholds [i.e., power overload]).

Regarding claim 5, modified Oppenheim teaches the distribution network risk identification method according to claim 1, and Oppenheim also teaches a method, wherein determining the state of the power grid according to the risk identification index comprises:
 determining whether the power grid is in a risk state according to a threshold value or limit value corresponding to the risk identification index, a preset risk type and a preset early warning rule (Oppenheim: para [0120]).




Regarding claim 6, modified Oppenheim teaches the distribution network risk identification method according to claim 1, wherein analyzing the temporal and spatial variation rule and variation trend of the risk characteristic comprises:
 analyzing the temporal and spatial variation rule and variation trend of the risk characteristic by adopting a continuous monitoring or statistical method (Tewari: para [0041] –[0042]; Huang: [0025], Contingency Analysis can be continually run at particular intervals, which commonly range from seconds to minutes to anticipate the possibility and effect of equipment failures; Huang: Fig. 6; para [0046]).

Regarding claim 7, modified Oppenheim teaches the distribution network risk identification method according to claim 5, and Huang also teaches a method, wherein 
the preset risk type and the preset early warning rule are preset according to related experiential knowledge, or are automatically pre-generated from historical warning records and monitoring statistics by a data mining method (Huang: Fig. 6; para [0046]).

Regarding claim 8, modified Oppenheim teaches the distribution network risk identification method according to claim 1, and Huang also teaches a method, wherein 
the cause of occurrence of the risk is analyzed by adopting a relevance analysis method and/or an evidence theory method (Huang: para [0027]).





Regarding claim 9, modified Oppenheim teaches the distribution network risk identification method according to claim 1, and Huang also teaches a method, wherein analyzing the severity of the risk by adopting the analogue simulation manner comprises: 
performing Monte Carlo simulation on the risk to obtain a probability of the risk and obtain the severity of the risk (Huang: para [0024]).

Regarding claim 10, modified Oppenheim teaches the distribution network risk identification method according to claim 1, wherein assessing the severity of the risk and issuing the risk early warning information on the basis of the assessment result comprises: 
comprehensively assessing the risk based on a combination of a risk type, a risk source location, the cause of the risk and the severity of the risk (Oppenheim: para  [0113]; Tewari: para [0041] –[0042]; Huang: [0025]); and 
issuing the risk early warning information based on a combination of a set risk early warning information evaluation and publication standard (Oppenheim: para [0021])

Regarding claims 14, 16, and 18 - 23 modified Oppenheim teaches the claimed a distribution network risk identification method. Therefore, modified Oppenheim teaches the distribution network risk identification system.

Regarding claim 15, modified Oppenheim teaches the claimed a distribution network risk identification method. Therefore, modified Oppenheim teaches non-transitory computer storage medium having stored thereon computer-executable instructions configured to execute the steps



Claims 3 and 17 are rejected as being unpatentable over Oppenheim (US Pub. 2016/0294800) in view of Tewari (US Pub. 2015/0120912), and in further view of Huang (US Pub. 20100/241608), and in further view of Cheim (US Pub. 2014/0025211).

Regarding claim 3, modified Oppenheim teaches the distribution network risk identification method according to claim 1, wherein analyzing and processing the multi-source information data to obtain the risk characteristic comprises: performing fusion analysis processing on the multi-source information data by adopting at least one of the following processing manners to obtain the risk characteristic: an evidence theory method, a fuzzy set method, a rough set method and a neural network method, 
but modified Oppenheim does not explicitly disclose the distribution network risk identification method according to claim 1, wherein analyzing and processing the multi-source information data to obtain the risk characteristic comprises: performing fusion analysis processing on the multi-source information data by adopting at least one of the following processing manners to obtain the risk characteristic: an evidence theory method, a fuzzy set method, a rough set method and a neural network method.
However, Cheim teaches the distribution network risk identification method according to claim 1, wherein analyzing and processing the multi-source information data to obtain the risk characteristic (Cheim: Abstract) comprises: 
performing fusion analysis processing on the multi-source information data by adopting at least one of the following processing manners to obtain the risk characteristic: an evidence theory method, a Cheim: [0029] the global expert system 12 [i.e., fusion analysis processing] implements additional engineering models (based on statistics, rule-based systems) associated with the operation of the particular electrical components 40a-x being monitored by the system 10 to provide further recommended responses 70 to the operators of the network . . . Thus, the expert system 12 is configured to identify the evolution or change  [i.e., risk characteristic] in the operating parameters [i.e., multi-source information] of the electrical assets 40a-x using statistical tools, while also "learning" from the operational analysis of the operating parameters of the assets 40a-x as they change over their operating life. As such, the expert system 12 incorporates "asset experience" into the analysis using various artificial intelligence techniques, such as fuzzy logic, Bayes belief propagation networks, neural networks and/or genetic algorithm tools, and the like. The system 10 also indicates the relative deviation of operating parameters (or multiple parameters) of a specific asset 40a-x as compared to the fleet or to a family of assets that have at least one common characteristic).
It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Oppenheim to incorporate the teachings of Cheim for performing fusion analysis processing on the multi-source information data by adopting at least one of the processing manners to obtain the risk characteristic. The one of ordinary skill in the art would have been motivated to do so in order to properly correlate, through fusion analysis processing, data acquired off-line through assessment surveys with data continuously acquired from on-line sensors, thereby more effectively assessing the risk characteristics of aging high-voltage electrical components (Cheim: para [0003] & [0009]).



Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Budhraja (US Pub. US 2005/0033481)
Martinez (US Pub. 2014/0137257)
Vittal (US Pub. 2012/0053983)
Terblanche (US Pub. 20200/050631)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        03/24/2021



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115